DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30, 32-38, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 30, the newly amended limitation “wherein the step of arranging adjacent filter elements includes arranging adjacent filter elements so as to eliminate turbulence in an inlet and/or buffer zone of the filter housing prior to reaching a filtration zone of the filter housing where the filter elements resides” adds new matter not supported by the disclosure as originally filed. The disclosure fails to teach, suggest, or otherwise provide any indication on the arrangement of the filter elements such that they eliminate turbulence in an inlet/buffer zone prior to a filtration zone. Rather, it appears that turbulence in the filtration zone is prevented/reduced by the inlet nozzle (N) is used in conjunction with the inlet zone geometry (dimensions) and/or buffer zone geometry (dimensions) in order to transform the flow into a more laminar flow prior to the filtration zone (see e.g. instant disclosure Page 11, Lines 8-23). Accordingly, while the spacing of the filter elements does appear to have an established relationship with turbulence (and further supported by the reasoned documentation provided in the 5/25/22 remarks), there is no indication that the turbulence is eliminated in the inlet/buffer zones by the filter element spacing as described.
Claims 30, 32-38, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing turbulence in an inlet/buffer zone such that the influent becomes more laminar flowing to the filtration zone via inlet/buffer zone geometry and/or inlet nozzle, does not reasonably provide enablement for arranging adjacent filter elements so as to eliminate turbulence in an inlet and/or buffer zone of the filter housing prior to reaching a filtration zone of the filter housing where the filter elements reside.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
In particular, while the disclosure (e.g. at page 11, lines 8-23) establishes the reduction of turbulence such that “transforming into a more laminar flow prior to engaging the filtration zone”, the disclosure does not teach, suggest, or otherwise enable the artisan to achieve the influent flow having no turbulence (eliminate turbulence) at the buffer/inlet zone merely by the particular arrangement of the filter elements downstream (i.e. in the filtration zone) of the inlet/buffer zone. The ordinary artisan would have faced undue experimentation in determining how to arrange the filtration elements such that their arrangement would have influenced the flow characteristics of the flow upstream of the filter elements (i.e. in the buffer/inlet zones). As well, there are no examples or data provided discussing the level of turbulence in the inlet/buffer zones. Additionally, per the instant disclosure, there is no apparent elimination of turbulence in these zones but rather configuration of these zones to more efficiently optimize the overall size of the filter housing while reducing turbulence experienced by the filter elements themselves. In addition to the geometry of these zones, it appears Applicant further uses a particular nozzle construction to provide the reduced turbulence.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23, 25-30 and 32-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21 and 30, the recitations of “adjacent filter elements” in the second to last line creates confusion. Are these “adjacent filter elements of the plurality of tubular shaped filter elements” or additional filter elements not previously recited?
Regarding claim 30, the recitation of “each filter element” in line 3 lacks clear antecedent basis. Correction with “each of the filter elements” is recommended.
Regarding claim 30, the claim provides that the arrangement/spacing of the filter elements is designed to eliminate turbulence in an inlet and/or buffer zone of the housing prior to reaching a filtration zone. However, it is unclear what structure(s) are performing this function. Furthermore, since the filter elements are in a filtration zone separate from the buffer/inlet zones, it is unclear how the turbulent flow or lack thereof in the zones preceding the filtration zone is accomplished via spacing of the filtration elements themselves. In fact, in view of the instant disclosure, it appears that the inlet nozzle (N) is used in conjunction with the inlet zone geometry (dimensions) and/or buffer zone geometry (dimensions) in order to transform the flow into a more laminar flow prior to the filtration zone (see e.g. instant disclosure Page 11, Lines 8-23). Accordingly, it is unclear and indefinite what structure of claim 30 provides the functionality and further unclear whether the inlet/buffer zone turbulence would even be impacted by the filter element arrangement. Rather, as noted above, the nozzle and/or dimensions of the aspects appears to provide the turbulence reduction that prevents turbulence from reaching the filtration zone.
Allowable Subject Matter
Claims 21-23, 25-29, and 39 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Due to the concerns identified above regarding claim 30, the claims were not further considered in view of the prior arts at this time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/           Primary Examiner, Art Unit 1759